Citation Nr: 1734192	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-26 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of mild decompression syndrome with right side numbness (decompression syndrome), to include carpal tunnel syndrome (CTS), peripheral neuropathy of the right upper extremity, and right shoulder rotator cuff tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In May 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In July 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current disability that is etiologically related to his in-service residuals of mild decompression syndrome with right side numbness, to include carpal tunnel syndrome, peripheral neuropathy, and right shoulder rotator cuff tendonitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of mild decompression syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded three VA examinations, in May 2011, February 2013, and October 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective evidence and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the July 2015 remand orders, namely to schedule the Veteran for a VA examination for his claim of service connection for decompression syndrome that also addresses his claimed shoulder numbness.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, peripheral neuropathy and carpal tunnel syndrome (organic diseases of the nervous system) are considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as carpal tunnel syndrome and peripheral neuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts he is entitled to residuals of service connection for in-service decompression syndrome that resulted in right side paralysis.  After a review of the evidence, the Board finds that service connection is not warranted for residuals of decompression syndrome. 

The October 2015 VA examiner diagnosed the Veteran with moderate right CTS, early peripheral neuropathy, and right shoulder rotator cuff tendonitis.  Accordingly, as there are multiple current right side disabilities, the first Shedden element of service connection is satisfied.  The second Shedden element is met as the Veteran's service treatment records (STRs) reflect July 1974 complaints of right side numbness and tingling following diving below 75 feet and the Veteran credibly reported having decompression sickness at the May 2014 hearing.  However, a veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his military service and the disability

Presumptive service connection for right CTS and peripheral neuropathy is not warranted.  As noted above, service connection may be granted on a presumptive basis for certain chronic diseases if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that the Veteran experienced symptoms diagnosed as CTS or peripheral neuropathy during service.  The STRs indicate that the Veteran experienced numbness and tingling in his right side after diving below 75 feet and the Veteran credibly testified that he experienced decompression syndrome three times in service.  However, as the October 2015 VA examiner noted, the Veteran's symptoms resolved quickly and his exit from service examination noted no sequelae from his in-service case of the bends.  The Veteran was not diagnosed with either CTS or peripheral neuropathy within one year of service and no competent medical opinion links the Veteran's disabilities to his service.  As such, presumptive service connection is not warranted.  

Service connection on a direct basis is also not warranted either.  The STRs indicate that the Veteran experienced numbness and tingling in his right side for approximately 45 minutes after diving below 75 feet that occurred twice.  At the hearing, the Veteran reported that he had gotten the bends three times after diving during service.  Twice the Veteran's right side of his body was paralyzed for 20 minutes and once his right foot went numb.  The Veteran reported that his symptoms would go away after 20 minutes.  He contacted the Naval Dive Center in Washington, D.C., who told him to spend more time decompressing during his dives.  The Veteran then reported that he now has arthritis in his neck, the feeling will go out in hands and shoulders, and his foot has not bothered him since service and he rarely gets a pins-and-needles sensation.  He also reported burning in his hand and current tingling in his left shoulder.  

At a VA examination in May 2011, the VA examiner noted the Veteran has had pain and numbness in his right hand for the past nine or ten years.  He denied any problems with pain or numbness in other parts of his body or any problems with strength.  The VA examiner concluded that the Veteran's symptoms are consistent with right CTS, not peripheral neuropathy, and that his CTS is less likely as not due to his degenerative disc disease and degenerative joint disease of the cervical spine.  

At a VA follow-up examination in February 2013, the VA examiner diagnosed the Veteran with CTS of the right wrist, unrelated to his claim of decompression sickness, dating to 2003 and mild decompression syndrome with right sided numbness resolved without residuals dating to 1974.  The Veteran reported that he began to feel numbness in his hands that is worse on the right side in the previous ten years.  The VA examiner recorded the Veteran's history of symptoms, but then opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained that the Veteran's symptoms resolved quickly in-service, he was never hospitalized or treated, no sequelae were noted from the Veteran's case of the bends on his separation physical, and the Veteran's symptoms are consistent with right CTS causing right hand numbness.  Thus, it was less likely as not that the Veteran's right hand symptoms were caused by the mild decompression syndrome that resolved without residuals.  

A final VA examination was conducted in October 2015.  The VA examiner diagnosed the Veteran with moderate right CTS, early peripheral neuropathy, and right shoulder rotator cuff tendonitis, but not any right hand condition.  The VA examiner recorded mild paresthesias and numbness in the right upper extremity, reduced range of motion in the right shoulder, and positive Phalen's sign on the right, among other symptoms.  The VA examiner opined that, based on the chronology of events, the Veteran's right hand CTS and subtle, essential asymptomatic peripheral polyneuropathy are not due to his in-service mild decompression syndrome and since the Veteran's right shoulder problems are biomechanical in nature, they are not due to decompression syndrome.  The VA examiner explained that the Veteran has burning and numbness in his right hand, but not his right shoulder.  These complaints are due to his right CTS.  There is no separate neurological disorder aside from right CTS causing numbness, tingling, and pain in the right upper extremity.  The Veteran's neck condition had resolved and the VA examination was negative for any evidence of right upper extremity radiculopathy.  The VA examiner reported that decompression sickness/syndrome would not cause symptoms that resolve completely at the time and then recur decades later.  Only the three instances of decompression sickness causing diffuse peripheral neuropathy were found, and onset would have been expected to be within minutes to hours.  

The treatment notes are consistent with the VA examiners' findings.  They show diagnoses of right CTS, structural damage to the Veteran's shoulder, and pain in his left elbow.  But there are no opinions offered as to the etiology of these conditions or as to the relationship between them and his in-service decompression syndrome.  

The preponderance of the evidence is against a finding that the Veteran's current disabilities are related to his service.  As noted by February 2013 and October 2015 VA examiners, the Veteran's in-service decompression syndrome resolved without residual within hours of incurrence.  The STRs indicate that the Veteran's symptoms lasted 45 minutes twice.  The Veteran testified at the hearing that his decompression syndrome symptoms would go away after 20 minutes.  On his subjective report of medical history at separation he reported a dislocated left shoulder but no pain or discomfort in the right shoulder, arm, or hand.  The examiner who evaluated the Veteran's history noted an in-service case of the bends with no sequelae.  A separation physical examination found not abnormalities with his upper extremities or neurological system.  All three VA examiners dated the onset of the Veteran's right hand symptoms to many years after the Veteran's service and the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).

The February 2013 VA examiner found that the Veteran's right hand symptoms were caused by his right CTS, which is unrelated to his in-service decompression sickness.  The October 2015 VA examiner found that the Veteran's right hand symptoms were caused by his CTS and this was not caused by his in-service decompression sickness.  As for the Veteran's right shoulder, the October 2015 VA examiner found his symptoms were caused by a biomechanical problem, diagnosed right shoulder rotator cuff tendonitis, and this problem was not related to the Veteran's in-service decompression syndrome.  Based on this evidence, the Board concludes that the preponderance of the evidence is against a finding of a relationship between the Veteran's in-service decompression syndrome and his later diagnoses of right CTS, peripheral neuropathy, and right shoulder rotator cuff tendonitis.  

The Board notes that parts of the October 2015 VA examiner's opinion are incomplete.  For instance, the VA examiner failed to use the words "at least as likely as not," provide a date the Veteran's right shoulder tendonitis began, or specifically address the Veteran's assertion that he has had symptoms ever since his in-service decompression syndrome.  However, the VA examiner's report is not inadequate for a failure to use specific language or explicitly address the Veteran's every contention.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).  Here, the VA examiner unequivocally denied any connection between the Veteran's current disabilities and his in-service decompression syndrome, despite not using the exact wording requested by the Board.  The VA examiner also addressed the Veteran's right shoulder condition, but did not specifically state that such injury began after service.  The VA examiner did record that the Veteran reported his right shoulder pain beginning six to seven years prior without clear antecedent and possibly from weight lifting.  The VA examiner then reported treatment notes from April and July 2008 indicating right shoulder pain beginning in early 2008.  Thus, the context of the VA examiner's report makes clear that it was the examiner's opinion that the Veteran's right shoulder injury began many years after service.  

Additionally, the VA examiner did not address the Veteran's contention at the hearing that his symptoms have continued since service.  Yet there are inconsistencies in the Veteran's statement that could have led the VA examiner to discount them.  At the hearing the Veteran responded "Worse, right," when asked if his symptoms had gotten progressively worse since the episode.  It is unclear what symptoms the Veteran meant.  Earlier in the hearing he had reported that the symptoms of his in-service decompression syndrome disappeared after 20 minutes and afterwards he simply changed the depth to which he dove.  The STRs indicate no sequelae, his separation report of medical history and physical examination both report no residuals, he reported to the VA examiners that his current disabilities began many years after service, and he stated at the hearing that his symptoms resolved within 20 minutes.  Thus, the Board does not find the VA examiner's failure to address this ambiguous statement, taken in the context of the entire record, requires further development.  

Finally, the VA examiner did not specifically address the Veteran's complaints of tingling in his right shoulder.  However, the VA examiner did ascribe the Veteran's right shoulder problems to a biomechanical issue, not decompression syndrome residuals.  Taken in the context of the entire record, the VA examiner's opinion provides sufficient rationale to conclude that the Veteran's complaints of shoulder tingling are related to his right shoulder tendonitis and not residuals of decompression syndrome.  Given the context of the rest of the VA examiner's report and the entire evidence of record, the Board finds that this implicit instead of explicit answer to the Board's question represents substantial compliance.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  This is especially true when considered in light of the lack of any competent evidence of a medical nexus between Veteran's current disabilities and his in-service decompression syndrome.  

In summary, the weight of the evidence is against a finding that the Veteran's in-service residuals of mild decompression syndrome with right side paralysis is etiologically related to the Veteran's current right carpal tunnel syndrome, peripheral neuropathy, or right shoulder tendonitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for residuals of mild decompression syndrome with right side paralysis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of mild decompression syndrome with right side numbness is denied.  


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


